Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20110268183 A1-Sole et al (Hereinafter referred to as “sole”), in view of US 20160100175 A1-Laroche et al (Hereinafter referred to as “Laroche”) does not disclose, with respect to claim 1 wherein enabling or disabling the coding of the residual block according to the second coding mode depends on is enabled when a skip mode is disabled and when coding the residual block according to the first coding mode is disabled as claimed.  Rather, Sole discloses a method for encoding a residual block (fig. 9)comprising: obtaining a first coding mode indicating a first  2D transform for coding a residual block, when the first a 2D transform is from a first set of 2D transforms ([0020], uses several transform but each is fixed to the intra mode selected. In other words, a first coding mode, intra prediction defines a transform; [0084], wherein each of the set of transforms may be non-separable or separable)); obtaining a second coding mode indicating a second 2D transform for coding the residual block, when the second coding mode is enabled, wherein the second 2D transform is from a second set of 2D transforms ([0020], uses several transform but each is fixed to the intra mode selected. In other words, a second coding mode, intra prediction defines a transform; [0084], wherein each of the set of transforms may be non-separable or separable)); and encoding the residual block according to the first coding mode, the second coding mode, or both the first coding mode and the second coding mode ([0020], each residual is encoded with its transform); wherein one Laroche discloses wherein enabling or disabling (520) the coding of the residual block according to said second coding mode depends on said first coding mode ([0048], wherein enabling or disabling the residual). The same reasoning applies to claim 3, 14, 17, and 21 mutatis mutandis.  Accordingly, claims 1-3, 6, 8-9, 11-14, 16-17, 19-21 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487